DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive.
As to Applicant’s argument that, “Some user interactions may result in no changes to data, such as moving a mouse cursor from one location to another, or entering and subsequently deleting characters. As such sequences result in no changes, the system of Black would not exchange any data during synchronization, unlike the claimed invention” (Remarks, p. 10), the Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., recording all user interactions with the data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims define the sequence of user interactions as “modifying data of the cached version of the network application from the first state to a 
The newly added limitations are addressed  below in the Response to Amendment section.

Response to Amendment

Claims 1-7 have  been cancelled.
Claims 28-30 have been added.
Claims 8-30 are pending.

Information Disclosure Statement

No IDSs have been received by the Office.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2002/0099577 to Black in view of US PG Pub. No. 2010/0306249 to Hill et al. (hereinafter Hill).

As to claims 8, 14, and 21, Black teaches:
a.	Providing data of a network application in a first state, by one or more application servers to a client application executed by a client computing device (accessing online database through the internet) (Black, [0022 and 0032]).
Black does not explicitly recite using a browser to access the database over the Internet. However, in an analogous art, Hill teaches using an embedded browser to access an online database (Hill, [0227]). 

Black as modified further teaches:
b.	Receiving a subsequent recorded sequence of user interactions with a cached version of the network application provided via the embedded browser and stored in a memory of the client computing device, by the one or more application servers from the client computing device, upon reestablishment of a communication session with the client computing device after loss of communications with the client computing device, the sequence of user interactions recorded by the client application during the period of lost communications, the sequence of user interactions modifying data of the cached version of the network application from the first state to a second state (changes to the database occurring offline are logged (saved) and synchronized with the online database once communication between the user device and the online database is reestablished) (Black, [0298]).
c.	Executing the recorded sequence of user interactions, by the one or more application servers transparently to the client device, to modify data of the network application stored in a storage device of the one or more servers from the first state to the second state (changes to the database occurring offline are logged (saved) and synchronized with the online database once communication 
d.	Providing updated data of the network application in the second state to the embedded browser of the client application, by the one or more application servers (once database is synchronized, a refresh of the updated database is sent to the user device) (Black, [0298]).

	As to claims 9, 15, and 22, Black as modified teaches providing a first item of data of the network application requested by the embedded browser, and providing a second item of data of the network application, not requested by the embedded browser, to the client application for storage in the memory of the client computing device (user selects a department (a request) and receives all budget items related to that department (not requested) and selects to work offline is provided with a database of vendors (also not requested) related to that line item) (Black, [0025-0026]). 

	As to claims 10, 16, 17, 23, and 24, Black as modified teaches the second item of data is provided responsive to receipt of a request from the client application, by the one or more application servers, for the second item of data, the client application selecting the second item of data without user intervention (user selects to work offline and is provided with a database of vendors without intervention of the user) (Black, [0025-0026]).



	As to claims 12, Black as modified teaches receiving an authentication credential of a user, from the embedded browser, by one or more application servers and the second item of data is selected from a subset of data of the network application associated with the authentication credential of the user (smart card and password required to access the Virtual Production Link (VPL)) (Black, [0032]).

	As to claim 13, Black as modified teaches executing the recorded sequence, by the one or more application servers, faster than real time and without providing visual output to the embedded browser of the client application (once database is synchronized, a refresh of the updated database is sent to the user device) (Black, [0298]). There is no indication that the updated database is visually presented to the user. Examiner assumes “real time” is the amount of time that it took the user to modify the requested data and the synchronization by the VPL can type faster than the user.

	As to claims 19 and 26, Black as modified teaches:

	b.	Requesting the second item of data responsive to determining that an amount of data of the network application stored in the memory of the client computing device is less than the identified amount of data likely to be accessed while offline (user is given appropriate amount of data to complete tasks offline) (Black, [0025-0026]).

As to claim 28, Black as modified teaches a user interaction of the sequence of user interactions includes at least one of a keyboard input (Black, [0099 and 0226]).

As to claim 29, Black as modified teaches a user interaction of the sequence of user interactions includes an interrupt condition (keystrokes are interrupts, e.g.) (Black, [0236]).

Claim 20 and claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2002/0099577 to Black in view of US PG Pub. No. 2010/0306249 to Hill et al. (hereinafter Hill) as applied to claim 14 and claim 21 respectively above, and further in view of US PG Pub. No. 2005/0096993 to Pradhan et al. (hereinafter Pradhan).


a.	Providing an authentication credential of a user, by the embedded browser, to the one or more application servers (smart card and password required to access the Virtual Production Link (VPL)) (Black, [0032]).
Black as modified does not expressly mention a token to access online data that is saved to the client device. However, in an analogous art, Pradhan teaches:
b.	Receiving an authentication token, by the embedded browser from the one or more application servers, responsive to successful authentication, the authentication token used to access the data of the network application (tokens are used as proof of “ownership” of downloaded data so that a user may access the downloaded data when the device is in an offline state) (Pradhan, [0013]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the online access of data of Black as modified with a token that allows offline access of downloaded data of Pradhan in order to protect the rights access of both the user and the owner of the data as suggested by Pradhan (Pradhan, [0002-0003]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2002/0099577 to Black in view of US PG Pub. No. 2010/0306249 to Hill et al. (hereinafter Hill) as applied to claim 29 above, and further in view of US Patent No. 6,091,835 to Smithies et al. (hereinafter Smithies).

As to claim 30, Black as modified does not expressly mention the moving a mouse as an interrupt condition. However, in an analogous art, Smithies teaches the interrupt condition includes at least one of moving a mouse for the client computing device (mouse movements are recorded) (Smithies, 8:44-59).
	Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the online access of data of Black as modified with the recordation of at least mouse movements of Smithies in order to maintain evidence of a user’s actions with a particular document, transaction, event, negotiation, … as suggested by Smithies (Smithies, 1:15-35).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S POWERS/Primary Examiner, Art Unit 2419